                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

ROBERT ALLEN CUSTARD,                        )
                                             )
       Petitioner,                           )
                                             )
v.                                           )       Case No. CIV-19-540-C
                                             )
JOSEPH ALLBAUGH,                             )
                                             )
       Respondent.                           )

                              ORDER TO CURE DEFICIENCY

     The Court received Petitioner’s habeas petition; however, the following deficiency exists:

     ☒ In forma pauperis motion has not been submitted for filing and/or Petitioner has
       not paid the $5 filing fee.

     ☐ In forma pauperis motion is missing an original signature by the petitioner.

     ☐ In forma pauperis motion is not on the proper form.

     ☐ In forma pauperis motion is missing financial information including a certified
       copy of the trust fund account statement (or institutional equivalent) and/or
       signature of authorized officer of penal institution.


       IT IS THEREFORE ORDERED that Petitioner shall cure the deficiency designated above

no later than July 5, 2019. Failure to comply with this Order may result in the dismissal of this

action. The Clerk of the Court is directed to send to Petitioner any forms necessary for compliance

with this Order.

       IT IS SO ORDERED this 14th day of June, 2019.
